 ARMOUR AND COMPANY623[The Board revoked the certificationissued onApril 26, 1955, inCase No.' 13-RC--4201, dismissed the petition filed in Case No. 13-RC-5554 and ordered that revocation of the certification in Case No.13-RC--4201 and dismissal of the petition in Case No. 13-RC-5554be with prejudice to the filing of -a new petition by Local 311, OfficeEmployees International Union, AFL-CIO, or by Office EmployeesInternational Union, AFL-CIO, for a period of 6 months from thedate of this Order, unless good cause is shown why the Board shouldentertain a new petition filed prior to the expiration of such period.]MEMBERMurt ooK took no part in the consideration of the aboveDecision and Order.Armour and CompanyandUnited Packinghouse Workers ofAmerica, AFL-CIO, Petitioner.Case No. 18-RC-,3266. Novem-ber 07,1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William D. Boetticher,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board'has delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner, whose Local 73 represents the Employer's pro-duction and maintenance employees, seeks to represent a unit of officeand clerical employees.In the alternative, it is willing to representthe employees involved in any unit or units found appropriate by theBoard, but requests that, if any of them are found to be plant clericals,such employees be added to the existing production and maintenanceunit.The Employer does not object to a unit of office clericals, butcontends that plant clericals should be represented separately fromboth office clericals and production and maintenance employees. Inaddition, it contends that a number of the employees whom the119 NLRB No- '624DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner wouldinclude are supervisors or professional, technical,confidential,or managerialemployees, and should be excluded.The Employer, an Illinois corporation,is engaged in the meat-packingbusiness.At its plant at West Fargo, North Dakota, theonly plant involved in this proceeding, it has approximately 500employees.There has been no history of bargaining for the employeeswhom the Petitioner now seeks to represent.The Petitioner would include in its proposed unit 43 employees,, allof whom are weekly paid and receive similar benefits, which aredifferent from those of the hourly paid employees in the existingproduction and maintenance unit.The Employer agrees to the inclu-sion of 24 of these employees,' but would exclude 19.The disputedcategories include the storeroom clerk, plant clerk, 2 industrial engi-neering checkers,assistantin the chemical laboratory, time-studyengineer, assistant employment manager, manager of the stock andtest control department, livestock cashier, internal auditor, construc-tion and repair accountant, 4 carcass graders, assistant manager of thelamb and veal division, assistant manager of the beef division, headof the sausage department, and head of the provision department.Plant ClericalsThe Employer contends that the storeroom clerk, plant clerk, andindustrial engineering checkers are plant clericals and should not beincluded in the same unit with office clericals.The storeroom clerkis responsible for maintaining stocks of clothing, tools, equipment,and supplies for use in the plant.He keeps an inventory of the stockon hand and orders replacements when needed.He works in the plantarea, under the supervision of the master mechanic, and has little con-tact with the employees in the office. The plant clerk performs clericalservices for three different foremen.He works in the plant and seldomhas occasion to go to the office. The two industrial engineeringcheckers work under the supervision of the industrial engineer. Theyspend most of their time checking production in the plant, but have1Thus, the parties have agreed on the inclusion of the switchboard operator,teletypeoperator,clerk,messenger,and comptometer operator in the order,shipping,and billingdepartment,2 departmental accountants,clerk in the accounting department, calculatingmachine operator in the departmental accounting division,stenographer,clerk in the indus-trial engineering department, 2 clerks in the timekeeping department,clerk for the pay-master,clerk for the livestock cashier, secretary clerk in the livestock cashier department,4 clerical employees in the test department,paymaster,assistantmanager of order,shipping and billing,auditor of disbursements,and an employee in the transportationdepartment.The parties also agreed on the exclusion of all production and maintenance employees,buyers,salesmen,the general manager,assistant generalmanager,secretary to thegeneral manager,plant superintendent,assistant plant superintendent,secretary to theplant superintendent,officemanager, head of the industrial relations and industrialengineering department,purchasing manager, employment manager, timekeeping manager,manager of the order,shipping and billing department,plant nurse,chief chemist, cashier,and head of the transportation department. ARMOUR ANDCOMPANY625desks in the main office where they compile their figures and calculateincentive earnings of the production and maintenance employees.They spend less than an hour a day in the office.These four employees are paid on the same basis as the clericalemployees in the main office, and receive similar benefits.However,as they perform all or substantially all of their duties in' the plant,and are under supervisors who are responsible to the plant superin-tendent rather than the office manager, we find, as the Employer con-tends, that they are plant clericals. In view of the Employer's ob-jection to their inclusion in the same unit with the office clericals, weshall, in accordance with the Board's usual practice, exclude themfrom the office clerical unit which we find to be appropriate.' Plantclericals, however, are customarily included in the same unit with pro-duction and maintenance employees 3 and the Petitioner is willing toadd them to the existing production and maintenance unit in this case.We shall, therefore, afford these employees an opportunity in a self-determination election to express their views as to whether or not theydesire to be added to that unit.4Technical EmployeesThe Employer contends that the assistant in the chemical laboratoryand the time-study engineer are professional, technical, or managerialemployees, and that the former is also a supervisor. It would, there-fore, exclude them from any bargaining unit.The assistant in the chemical laboratory performs chemical analysiswork necessary for the operation of the plant.He works under theimmediate supervision of the chief chemist and the overall super-vision of the plant superintendent, and has practically no occasion togo to the office.His duties include making humidity, temperature,and mold tests, sampling and testing the Employer's products toascertain whether they meet specifications, testing the livestock feedpurchased by the Employer, testing the plant water supply, andmaking adjustments in the purification system.Within the scope ofhis work, he can recommend changes in plant procedures.His work.ishighly specialized, and many of the tests are complicated and re-quire the exercise of independent judgment on his part.While someof the procedures followed are determined in the Employer's Chicagolaboratory, others are unique to the local plant. In conjunction withthe chief chemist, he directs the work of a technical assistant whoperforms analyses of a routine nature; and he has authority to recom-mend disciplinary action with respect to her.Although the present2 Fairbanks, Morse & Company,117 NLRB 1449.a Reeves Instrument Corporation,117 NLRB 21.4 Fairbanks, Morse & Company, supra.476321-58-vol. 119--41 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDassistant in the laboratory has had no academic training in chemistrybeyond the high school level, he has had on-the-job training by grad-uate chemists in chemical procedures and analysis.The time-study engineer works under the direction of, and acts asassistant to, the industrial engineer, who is under the plant super-intendent.He is responsible for the determination of time and motionstudies for the purposes of arriving at standards of production or,work, is expected to perform such tests on labor productivity as maybe necessary to determine labor costs for producing or varying theproduction of certain items, and performs such other tests as may berequired of him.He is also expected to advise management of pos-sible laborsaving ideas to arrive at stipulated costs of installation ofequipment to effect such savings.His work involves a knowledge ofthe actual operation involved and consideration of numerous otherfactors which vary from job to job.In order to become a time-study engineer, some aptitudefor,math-ematics is necessary; college training is helpful but is not required:Ordinarily, an employee is chosen for the job because of previousplant experience, and is developed through the ranks of the industrialengineering department.With such experience, it takes approxi-mately 6 months' training to become a competent time-study man;a new employee would take longer because of his lack of familiaritywith the plant operations.The present time-study engineer has had no college education,but is a high school graduate, has worked for the Employer for 6years, and has had on-the-job training under 2 different industrialengineers.He was employed first as an industrial engineering clerkand later as a cost clerk.He began studying to be a time-studyplan while so employed, and became time-study engineer in October1.956.At the present time the Employer considers that he has com-plete familiarity with all the phases of tune-study work, and isequipped to conduct any such studies that are necessary.He is theonly tune-study engineer at the plant, and the only person, with theexception of the industrial engineer, who can set a. basis for incentivepay.Although neither the assistant in the chemical laboratory nor thetime-study engineer appears to be a professional employee withinthe statutory definition of that term, they are clearly technical em-ployees.Ordinarily the Board does not include technical employeesit,the same unit with either clerical employees 5 or production andmaintenance employees 6 when any party objects to such inclusion.Accordingly, we shall exclude these two employees from both theoffice clerical unit, and the plant clerical voting group.We thereforek7l5Plankin ton. Packing Co.,116 NLRB 1225.0Reeves l».strument Corporation, supra. ARMOUR AND COMPANY627managerial employees or whether the assistant in the chemical lab-oratory is a supervisor.Alleged Supervisors or Managerial EmployeesFinally; the Employer contends that the individuals discussed be-low .are, either supervisors or managerial employees, and should beexcluded from any iriut.The assistant employment manager is under the supervision of theplant superintendent.He spends part of each clay in the employmentoffice where he assists in the hiring of employees for the productionunit.He also takes the place of the employment manager when thelatter is on vacation. In addition, he has full charge of the opera-tion of the plant cafeteria in which 5 to 10 persons are employed.He has; authority to hire and discharge these employees, handles theirgrievi aces at the first step of the union-grievance procedure, andassists the plant superintendent in handling them at the second step.He spends approximately 40 to 50 percent of his time dealing withcafeteria matters.He also acts as executive clerk to the plant super-intendent.In this capacity he investigates claims involving shippingerrors,makes recommendations regarding such claims, and suppliesthe plant superintendent with information concerning personnel and-industrial relations matters.In view of his. authority to hire and discharge the cafeteria em-ployees, Ave agree with the Employer that the assistant employmentmanager is a supervisor within the meaning of the Act.As such,he is excluded from the unit.We therefore find it unnecessary todecide whether, as the Employer contends, he is also a managerialand confidential employee.The manager of the stock and test control department is under thesupervision of the office manager.He is responsible for determiningthe dressed cost of the Employer's products and for auditing live-stock purchases from all points under the accounting control of theWest Fargo plant. If his audit discloses that an overpayment hasbeen made, it is his duty to call the matter to the attention of theperson who made the payment with instructions to try to collect. Insuch cases, he would also report the matter to the office manager,and could recommend disciplinary action with respect to the employeeinvolved.The number of employees in the department varies from 4 to 6 de-pending on the volume of incoming livestock.At the present timethere are 2 test clerks who determine dressed costsand 2 generalcomptometer operators who do auditing.The departmentmanagerassigns and directs the work of these employees, and attimes transfers 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem from one job to another within the department.On at leastone occasion he has recommended a decrease in the number of em-ployees in the department because of lack of work, and as a result,of his recommendation an employee was transferred to another de-partment.He has no authority to hire or discharge employees, but,can recommend such action.He also has authority to recommend:action on such matters as grievances, increases in pay, discipline,land increasing the number of employees.'He is consulted by theoffice manager as to the work of employees under his supervision, andon one occasion a new employee was released on his recommendation.We find, as the Employer contends, that the manager of the stockand test control department is a supervisor.He is therefore excludedfrom the unit.The livestock cashier is head of one of the office departments. Thisdepartment handles the payment and audit of livestock purchases atthe Employer's local yard and the public yards in West Fargo and thepayment for all hay and feeds purchased from farmers for livestockfeeding. It is under the overall supervision of the office manager andhis assistant, but is located on a different floor from the other officedepartments.At the present time there are two employees in the department inaddition to the cashier.These employees go over the scale ticketsfrom commission firms and the public yards, extend the tickets, andwrite voucher drafts.Their work is essentially the same from dayto day, and is basically the same as that of the cashier.However, hehas some additional duties, and his pay is approximately $15 a weekmore than theirs. If errors in the tickets are found, the cashier getsin touch with the people at the yards.He also supervises the balanc-ing of total expenditures at the end of the day. If the figures do notbalance, it is his duty to conduct an investigation to locate the error.If he or his clerks should find evidence of collusion between the Em-ployer's employees and livestock sellers, he would bring the matterto the attention of the office manager, and the latter would ask forhis recommendations.He assigns work to the other two employees and regulates theirhours.According to the office manager, he also has authority to'recommend the hiring, transfer, and disciplining of employees, butthere is nothing in the record to show that he has actually exercised,or has ever been informed that he has, such authority.The officemanager testified, however, that it is inherent in the position.It doesappear that on one occasion in 1956 he recommended that additional"There is little evidence in the record as to his actual exercise of such authority, andsthe office manager, the only witness on this point, admitted that he had never informedhim that lie has this authority and does' not know whether anyone else has done so.Hetestified, however, that the authority is implied in the position. ARMOUR ANDCOMPANY629personnel be hired, and as a result of his recommendation an employeewhom he suggested was temporarily transferred to his department,and that he has also asked for additional help during vacations orthe absence of employees for other reasons, or because of an increasein the workload.The Employer would exclude the livestock cashier as a supervisorand a managerial employee.We find that he is a supervisor andexclude him.The construction and repair accountant is under the supervision ofthe office manager and the assistant office manager, but has his officein the plant restaurant building with the master mechanic and pur-chasing agent.There is no evidence that he has any employees underhis supervision.He is responsible for keeping records for incometax purposes of all construction and repairs at the plant, decideswhether the jobs are chargeable as expense or capital items, is cus-todian of the summary of all plant property, and is responsible forkeeping this record up to date and notifying the Employer's propertyaccounting department in Chicago of any retirements or changes. Inclassifying expenditures, he follows general accounting instructionsset up by the Chicago office, and clears with it all items of over $1,000;small items are reported periodically. In determining whether prop-erty has been retired, he relies on information furnished by the mastermechanic.According to the office manager, his duties call for theexercise of independent judgment, and if a revenue agent shouldvisit the plant to discuss the tax setup insofar as expenditures ormaintenance or repair costs are concerned, it would be necessary tohave him present at the discussion.The Employer contends that the construction and repair accountant,although not a supervisor, should be excluded from the unit as amanagerial employee. In our opinion, however, his duties are clerical.rather than managerial.We shall therefore include him.The internal auditor spends 40 to 50 percent of his time auditingplant records to determine whether there has been any loss to thecompany through collusion, mechanical error, neglect, or carelessness.The rest of the time he functions as a departmental accountant.As auditor, he is under the direct supervision of the office managerand makes written reports to him.He audits all departments of theplant once a year, using his own discretion as to when an audit shouldbe made and the manner in which it should be performed. There isno other employee at the plant doing this work.He is also interestedin plant procedures and practices, and has authority to recommendprocedural changes. If, in investigating a shortage, he should findevidence of collusion between employees or between an employee andan outsider, he could recommend disciplinary action against the 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee, and such recommendation, according to the office manager,would be given serious consideration.There is no evidence that hehas ever found such collusion. It appears, however, that on oneoccasion when there had been a loss of pelts in the hide cellar, a newstock-keeping procedure was established as a result of his investigationand recommendations.On another occasion, in auditing the beefboning room, he found that the procedure and forms they were usingwere unsatisfactory, and recommended that the foreman in the depart-ment be relieved of some clerical work.As a result, new forms, whichhe drew up, were adopted, and the present plant clerk was givenfull-time clerical duties in the department.In connection with his audits, he utilizes the services of the plantclerk and has authority to direct him to furnish information from thedepartment records. If he should fuid that the plant clerk wasoperating inefficiently or was not providing the desired information,he could recommend disciplinary action.When serving as a departmental accountant, he has charge of pro-duction and control ledgers.He is regarded as assistant manager ofdepartmental accounting, takes the place of the assistant office man-ager, who is manager of the department, when he is away from theplant, and has been notified that he is training for the position ofassistant officemanager.Except during the infrequent absences ofthe assistant office manager, however, he has no supervision over otheremployees in the department.The Employer does not contend that the internal auditor is asupervisor, but would exclude him as a managerial employee.On theevidence as a whole, however, we do not believe that his functions areso closely connected with management as to warrant his exclusion onthat ground."We shall therefore include him in the office clericalemit.The four carcass graders work under the supervision of theassistant to the general manager, who is also manager of the beef,lamb and veal division.Two of them, called hot carcass graders,check all beef, lamb, and veal for quality or grade immediately afterslaughter, scale the beef, and attach tags to the carcasses giving thelot number, grade, and weight.They also make up grading sheetson each lot of beef for the use of the test department and shipper, andkeep track of the condemnation of animals, noting the reason forcondemnation on the grading sheet.All their work is done in theplant.The other two graders, called cold carcass graders, regrade thebeef, lamb, and veal in the cooler on the day after slaughter, checkingthe grading done by the hot graders and making whatever changes are8 Ethyl Corporation,118 NLRB 1369. ARMOUR AND COMPANY631necessary.They must determine whether a carcass is bruised to theextent that it has to be discounted and the amount of the discount.They also do the final or dock grading of beef as it is shipped out.One of these graders works almost exclusively in the beef department,and assists the head of that department with direct service orders.He spends 85 to 90 percent of his time in the plant and the rest inthe office,where he lines up tags for the orders and writes out asequence list for the loading dock man.The other cold carcass graderspends all his time in the plant.The work of the graders calls for the exercise of judgment, and isimportant because the grades determine the sales price of the product.All grading, however, is done in accordance with standards formulatedby the company.We find, contrary to the contention of the Employer, that thecarcass graders are not managerial employees.However, as they workalmost entirely in the plant, and apparently have little communityof interest with the office employees, we shall exclude them from theoffice clerical unit and include them in the plant clerical votinggroup.The assistant manager of the lamb and veal department worksunder the immediate supervision of the assistant to the generalmanager.He is in charge of the movement of all lambs, calves, andtheir byproducts.He handles the shipment of all orders for theseproducts, supervises the grading of the lambs and calves in the coolers,and informs the buyers of the type of stock needed to fill orders.With the help of one of the graders, he tags special orders, and he isin daily contact with the Employer's branches.Within certain limits,he is empowered to negotiate prices for surplus or distress merchan-dise.He handles certain reports of a routine nature that go to theEmployer's Chicago office.He works with the transportation anddistribution department in lining up truck shipments, and arrangesfor car set meetings, giving the loading schedule to the loading dockpersonnel.His supervision of the grading operation consists in checking thework of one of the cold graders,' to see that it conforms with specifi-cations as outlined by the Employer, and working with the UnitedStates Government grader stationed at West Fargo to see that ordersforGovernment graded products are graded within Governmentspecifications and that the Employer gets the full scope of the gradeinvolved.He checks daily to see that the grading is properly done,and has authority to change the grades if necessary. If he needs helpin the cooler he can ask the grader to help him.He has no authority9 The assistant manager of the beef department,discussed below, supervises the beefgrading doneby this same grader. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDto discipline this grader,but he could effectively recommend suchaction.He also has authority to correct the hot graders if they aregrading improperly.When he was made assistant manager, he wasspecifically told that he was to take active supervision of the gradingof lambs and veal and that if anything went wrong he was to handleitunless a policy matter was involved.The assistant manager of the beef department has substantiallythe same duties and responsibilities as the assistant manager of thelamb and veal department,and the same authority over the graders.:En addition,he determines the gang speed on the boning operationon a week-to-week basis,and each afternoon he lines up the kill forthe beef department for the following day.He also keeps the foremaninformed of the type of product to be produced out of the boningoperation.Both the assistant manager ofthe lamband veal depart-ment and the assistant manager of the beef department attend dailymeetings of department heads and buyers with the general manager:and his assistant.The head of the sausage department and the head of the provisiondepartment are the only persons in these departments.They havetheir desks in the main office and report directly to the general man-ager.They attend the meetings of the department heads.It is the basic duty of the head of the sausage department to movethe production of sausage.He arranges manufacturing schedules for-the sausage factory, takes orders from the Employer's branch houses,arranges for shipments,and determines whether the product is goingto be available on time.He is authorized to set his own prices, butgenerally follows the schedule of the St. Paul plant which services thesame local branches.He spends an hour or two a day in the sausage-factory examining the product and counseling with the factory fore-man concerning the availability of raw materials and supplies.Heis responsible for seeing that the meat which goes into the sausage isavailable at all times.He sets up the manufacturing formulas withinstandards set by the Company, and can recommend new products.He spends part of his time working with the sales personnel,and he.investigates complaints from stores and branch houses, checking theproduct himself and, if anything is wrong, taking it back to the plantfor examination.He has authority to bid on certain Governmentcontracts.The bids, however,are submitted through the Employer's.Chicago office.The head of the provision department is responsible for the move-ment of all pork products and allied items, such as lard, mill feeds,.and dried blood.Except for the fact that he has nothing to do with.grading, whichin the case of pork is done in the operating depart-ment, his duties are basically the same as those of the assistant. ARMOUR AND COMPANY633manager of the lamb and veal department and the assistant managerof the beef department.However, he also negotiates prices on meatscraps and dried blood. In setting these prices he is guided by thegeneral market price but is not bound by it.The Employer contends that the assistant manager of the lamband veal department and the assistant manager of the beef depart-mentare supervisors and managerial employees, and that the headsof'the sausage and provision departments, although not supervisors,are also managerial employees.We find that these four individuals,aremanagerial employees.We shall therefore exclude them fromthe unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of.Section 9 (b) of the Act:All office clerical employees of the Employer at its plant at WestFargo, North Dakota, including internal auditor, and construction.and repair accountant, but excluding the storeroom clerk, plant clerk,industrial engineering checkers, assistant in the chemical laboratory,time-study engineer, assistant employment manager, manager of thestock and test control department, livestock cashier, carcass graders,assistant manager of the lamb and veal division, assistant manager ofthe beef department, head of the sausage department, head of theprovision department, all production and maintenance employees,buyers, salesmen, the general manager, assistant general manager,:secretary to the general manager, plant superintendent,assistantplant superintendent, secretary to the plant superintendent, officemanager, assistant office manager, head of the industrial relations andindustrial engineering department, purchasing manager, en7ploy-ment manager, timekeeping manager, manager of the order, shipping,.and billing department, plant nurse, chief chemist, cashier, head ofthe transportation department, and all other supervisors as definedin the Act.We shall also direct an election in the following voting groupwhich we find may appropriately be added to the existing production.and maintenance unit at the Employer's West Fargo, North Dakota,plant: the storeroom clerk, plant clerk, industrial engineeringcheckers, and carcass graders, excluding supervisors as defined inthe Act. If a majority of the employees in this voting group votefor the Petitioner, they will be deemed included in the production.and maintenance unit currently represented by the Petitioner, andthe Regional Director shall issue a certification of results of election-to that effect.[Text of Direction of Elections omitted from publication.]